Ex. T3A.58 FormBCA-2.10 ARTICLES OF INCORPORATION (Rev. Jan. 1991) Secretary of State Department of Business Services SUBMIT IN DUPLICATE Payment must be made by certified check, cashier’s check, Illinois attorney’s check, Illinois C.P.A.’s check or money order, payable to “Secretary of State.” This space for use by Secretary of State Date Franchise Tax$ Filing Fee$ Approved: 1. CORPORATE NAME: Uno of Schaumburg, Inc. (The corporate name must contain the word "corporation", "company," "incorporated," "limited" or an abbreviation thereof.) 2. Initial Registered Agent: The Prentice-Hall Corporation System, Inc. First Name Middle Initial Last Name Initial Registered Office: 33 North LaSalle Street Number Street Suite # Chicago 60602 Cook City Zip Code County 3. Purpose or purposes for which the corporation is organized: (If not sufficient space to cover this point, add one or more sheets of this size.) To own and operate restaurants. 4. Paragraph 1:Authorized Shares, Issued Shares and Consideration Received: Class Par Value per Share Number of Shares Authorized Number of Shares Proposed to be Issued Consideration to be Received Therefor Common $none 100 100 $ 10,000 TOTAL $ Paragraph 2: The preferences, qualifications, limitations, restrictions and special or relative rights in respect of the shares of each class are: (If not sufficient space to cover this point, add one or more sheets of this size.) (over) 5. (a) Number of directors constituting the initial board of directors of the corporation:(3) (b) Names and addresses of the persons who are to serve as directors until the first annual meeting of shareholders or until their successors are elected and qualify: Name Residential Address City, State, ZIP Aaron D. Spencer 69 Farlow Road, Newton, PA01776 Craig S. Miller 101 Fox Run Road, Sudbury, MA01776 Robert M. Brown 28 Everett Street Stoneham, MA02180 6.OPTIONAL: (a)It is estimated that the value of all property to be owned by the corporation for the following year wherever located will be: $ (b)It is estimated that the value of the property to be located within the State of Illinois during the following year will be: $ (c)It is estimated that the gross amount of business that will be transacted by the corporation during the following year will be: $ (d)It is estimated that the gross amount of business that will be transacted from places of business in the State of Illinois during the following year will be: $ 7.OPTIONAL: OTHER PROVISIONS Attach a separate sheet of this size for any other provision to be included in the Articles of Incorporation, e.g., authorizing preemptive rights, denying cumulative voting, regulating internal affairs, voting majority requirements, fixing a duration other than perpetual, etc. 8. NAME(S) & ADDRESS(ES) OF INCORPORATOR(S) The undersigned incorporator(s) hereby declare(s), under penalties of perjury, that the statements made in the foregoing Articles of Incorporation are true. Dated October 5 , 1994 Signature and Name Address 1. /s/Amy Johnson 1. 84 State Street Signature Street Amy Johnson Boston, MA 02109 (Type or Print Name) City/Town State ZIP Code 2. Signature Street (Type or Print Name) City/Town State ZIP Code 3. Signature Street (Type or Print Name) City/Town State ZIP Code (Signatures must be in ink on original document. Carbon copy, photocopy or rubber stamp signatures may only be used on conformed copies.) NOTE: If a corporation acts as incorporator, the name of the corporation and the state of incorporation shall be shown and the execution shall be by its President or Vice President and verified by him, and attested by its Secretary or Assistant Secretary. FEE SCHEDULE · The initial franchise tax is assessed at the rate of 15/100 of 1 percent ($1.50 per $1,000) on the paid-in capital represented in this state, with a minimum of $25 and a maximum of · The filing fee is $75. · The minimum total due (franchise tax + filing fee) is $100. (Applies when the Consideration to be Received as set forth in Item 4 does not exceed · The Department of Business Services in Springfield will provide assistance in calculating the total fees if necessary. Illinois
